DETAILED ACTION
This office action is in response to a Request for Continued Examination (RCE) filed 7/28/2022 wherein claims 1-3, 8-15, and 17-25 are pending and being examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered.
 
Response to Arguments
A Terminal Disclaimer has been filed and subsequently approved by the office such that the prior double patenting rejection is withdrawn.
The amendments to the claims are sufficient in correcting various indefiniteness issues such that the prior rejection of claims 1-20 under 35 U.S.C. 112(b) is withdrawn. 
Applicant’s arguments with respect to the prior art rejections of claim(s) 1-3, 8-15, and 17-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 8, 9, 13, 19, 21, 22, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wetzel et al. (US 2002/0090127) (hereinafter Wetzel_127) in view of Maddison et al. (US 2008/0285795) (hereinafter Maddison).

In regard to claim 1, Wetzel_127 discloses a microscope scanning apparatus [¶0014; system for creating a high throughput montage image of microscope slides... scan control component] comprising: 
	a detector array [¶0037; microscopic camera 104. ¶0057-¶0059; pixel camera... line scan camera or alternative imaging arrangement]; 
	a sample holder adapted to hold a sample when in use [¶0012; placing the sample on the slide. ¶0035; slide holder on a motorized stage 102....  tissue on slide 112], the sample holder being configured to move relative to the detector array [¶0014;  at least one camera, a motorized stage for moving a slide while an image of the slide is captured. ¶0034-¶0037; motorized mechanical stage... motion of the stage, thus the slide specimen] along a scan path [¶0059; scanning across a row in the x-direction and stepping vertically in the y-direction after each row has been scanned. ¶0067;  slide scanning can be automated to image entire slides]; and 
	a controller configured to monitor a position of the sample holder relative to the detector array [¶0061-¶0063; a stage position sensor... a stage position is monitored and controlled... monitor the position and direction of stage 102] and to trigger image capture by the detector array [¶0065; system is triggered by the location of stage 102 as reported by the optical position sensor] in accordance with the monitored position [¶0065-¶0067;  system is triggered by the location of stage 102... stage location, as sensed by a position sensor, fires both the camera 104 and the strobe 108 as indicated by the two traces at 204...  position feedback controls both camera 104 and strobe 108] while the sample holder is moving [¶0014; at least one camera, a motorized stage for moving a slide while an image of the slide is captured... allowing continuous physical movement of the motorized stage. ¶0059; imaging is accomplished during continuous motion of the stage]. 
	Although Wetzel_127 discloses that the sample/stage may be in continuous motion while imaging occurs, Wetzel_127 does not explicitly disclose triggering capture while the stage is accelerating or decelerating specifically. However Maddison discloses
	a controller configured to monitor a position of the sample holder relative to the detector array [¶0039-¶0042; Computer 19 is then able to determine the path along which the stage 5 will be driven, between the starting position and the finishing position... under control of the computer 19, the stage 5 is then automatically positioned to the starting position. ¶0046; computer 19 considers whether the imaging process is complete, that is, whether the coordinates of the stage are at the finishing position. ¶0054; monitor and control the velocity of the microscope stage. computer 19 determines that the scan is complete, that is, the stage has reached the finishing position] and to trigger image capture by the detector array in accordance with the monitored position [¶0043-¶0046; under control of computer 19 and stage controller 17, the microscope stage 5 is driven along a first portion of the determined path... microscope stage 5 is positioned so that the field of view contains an image that is adjacent to, and contiguous with or slightly overlapping, the image acquired at the first position (IA) of the previous row of images. The method then continues by capturing the next row of images. ¶0067;  frame rate may be adjusted with changes in velocity of the stage to optimise the imaging process] while the sample holder is accelerating or decelerating [¶0053; in the preferred embodiment, images are acquired during the acceleration and deceleration stages respectively at the beginning and end of a row].
	Wetzel_127 discloses a microscope system wherein a camera captures images of a slide containing a sample. The slide is positioned on a motorized stage wherein the stage (and thus the slide/sample) moves relative to the camera along a scan path. Images are captured as the slide/sample moves along the scan path and the captured images are combined to produce a mosaic image of the entire slide/sample. The position of the stage is detected and used to determine where the slide/sample is relative to the camera. The position is used to trigger image capture such that images are captured only when the system determines the position of the slide/sample is appropriate for image capture along the scan path. 
	It is clear from Wetzel_127 that the capturing of images occurs while the stage (and thus the slide/sample) is in motion. Furthermore, Wetzel_127 suggests that the camera will perform image capturing during variations in stage velocity in ¶0067: "each camera frame corresponds to an equally spaced positional change, independent of the stage velocity (speed and time variations in the speed)". Although this suggests that they system of Wetzel_127 would work while the sample/slide undergoes a variation in velocity and thus during an acceleration or deceleration, as Wetzel_127 does not explicitly disclose performing imaging during an acceleration period or a deceleration period, Maddison has been relied upon. 
	Maddison discloses a microscope system for acquiring images of a sample loaded onto a slide wherein a camera captures images of the slide/sample as a motorized stage translates the slide/sample along a scan path, similar to Wetzel_127. The coordinates of the stage containing the slide/sample are tracked relative to the camera and imaging is performed at intervals such that captured images are combined to produce a mosaic image, again similar to Wetzel_127. Maddison further discloses that images are captured during an acceleration period, a constant motion period, and a deceleration period. For example, As can be seen in Fig.3A and Fig.4, during the start of a scan when the stage/slide is accelerating, images are captured, and during the end of a scan when the stage/slide is decelerating, images are similarly captured. In addition to controlling image capture based on relative position of the slide/sample and the camera, a frame rate (and thus image capture) can be adapted based on changes in velocity of the stage in order to optimise the imaging process. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Wetzel_127 with the imaging while the stage/slide is accelerating and/or decelerating as disclosed by Maddison in order to reduce constraints on camera synchronization and ensure the lateral ends of image strips are captured in a quick manner [Maddison ¶0005-¶0013, ¶0051-¶0056]. As disclosed by Maddison, capturing images during the ramp-up time and ramp-down time allows for rapid imaging of a complete scan row without requiring strict synchronization of the stage and the camera.   

In regard to claim 2, this claim is drawn to a method corresponding to the microscope scanning apparatus of claim 1 wherein claim 2 contains the same limitations as claim 1 and is therefore rejected upon the same basis.

In regard to claim 3, Wetzel_127 discloses a microscope scanning apparatus [¶0014; system for creating a high throughput montage image of microscope slides... scan control component] comprising: 
	a drive assembly comprising a track [Fig.1a through Fig.1c; motor driven microscope with various supports and a motorized stage (102) coupled to stage motors (110). ¶0034-¶0035; motorized mechanical stage... a stage support that attaches the stage to the imaging apparatus]; 
	a detector array [¶0037; microscopic camera 104. ¶0057-¶0059; pixel camera... line scan camera or alternative imaging arrangement] optionally coupled to the track [Fig.1; motorized stage coupled to cameras (104, 106). ¶0034-¶0035; a stage support that attaches the stage to the imaging apparatus]; 
	a sample holder coupled to the track [Fig.1a through Fig.1c; slide loaded onto the motorized stage (102) which is driven by stage motors (110) and coupled to the cameras (104, 106)] and adapted to hold a sample when in use [¶0012; placing the sample on the slide. ¶0035; slide holder on a motorized stage 102....  tissue on slide 112]; 
	wherein the sample holder and the detector array are configured to move relative to each other [¶0014;  at least one camera, a motorized stage for moving a slide while an image of the slide is captured. ¶0034-¶0037; motorized mechanical stage... motion of the stage, thus the slide specimen] along a scan path [¶0059; scanning across a row in the x-direction and stepping vertically in the y-direction after each row has been scanned. ¶0067;  slide scanning can be automated to image entire slides]; and 
	a controller configured to monitor a position of the sample holder relative to the detector array [¶0061-¶0063; a stage position sensor... a stage position is monitored and controlled... monitor the position and direction of stage 102] and to trigger image capture by the detector array [¶0065; system is triggered by the location of stage 102 as reported by the optical position sensor] in accordance with the monitored position [¶0065-¶0067;  system is triggered by the location of stage 102... stage location, as sensed by a position sensor, fires both the camera 104 and the strobe 108 as indicated by the two traces at 204...  position feedback controls both camera 104 and strobe 108] while the sample holder is moving [¶0014; at least one camera, a motorized stage for moving a slide while an image of the slide is captured... allowing continuous physical movement of the motorized stage. ¶0059; imaging is accomplished during continuous motion of the stage]. 
	Although Wetzel_127 discloses that the sample/stage may be in continuous motion while imaging occurs, Wetzel_127 does not explicitly disclose triggering capture while the stage is accelerating or decelerating specifically. However Maddison discloses
	a drive assembly comprising a track [¶0035; motorised stage 5 is driven under the control of a stage controller 17... motorised stage 5 is typically driven only in the x- and y-directions. In addition, focusing of the microscope is controlled by a piezo-electric controller 21 which controls a focussing device 21 a which moves the objective lens 11 towards and away from the slide 7, along the axis of the optical system 9]; 
	a detector array optionally coupled to the track [Fig.1; camera (25) coupled to motorized stage]; 
	a sample holder coupled to the track [Fig.1; slide (5) loaded on motorized stage (5)]; 
	a controller configured to monitor a position of the sample holder relative to the detector array [¶0039-¶0042; Computer 19 is then able to determine the path along which the stage 5 will be driven, between the starting position and the finishing position... under control of the computer 19, the stage 5 is then automatically positioned to the starting position. ¶0046; computer 19 considers whether the imaging process is complete, that is, whether the coordinates of the stage are at the finishing position. ¶0054; monitor and control the velocity of the microscope stage. computer 19 determines that the scan is complete, that is, the stage has reached the finishing position] and to trigger image capture by the detector array in accordance with the monitored position [¶0043-¶0046; under control of computer 19 and stage controller 17, the microscope stage 5 is driven along a first portion of the determined path... microscope stage 5 is positioned so that the field of view contains an image that is adjacent to, and contiguous with or slightly overlapping, the image acquired at the first position (IA) of the previous row of images. The method then continues by capturing the next row of images. ¶0067;  frame rate may be adjusted with changes in velocity of the stage to optimise the imaging process] while the sample holder is accelerating or decelerating [¶0053; in the preferred embodiment, images are acquired during the acceleration and deceleration stages respectively at the beginning and end of a row].
	See claim 1 for elaboration on Wetzel_127 and Maddison. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Wetzel_127 with the imaging while the stage/slide is accelerating and/or decelerating as disclosed by Maddison in order to reduce constraints on camera synchronization and ensure the lateral ends of image strips are captured in a quick manner [Maddison ¶0005-¶0013, ¶0051-¶0056]. As disclosed by Maddison, capturing images during the ramp-up time and ramp-down time allows for rapid imaging of a complete scan row without requiring strict synchronization of the stage and the camera.  
	Both Wetzel_127 and Maddison disclose motorized stages for translating the slide/stage in the x and y directions relative to a camera. The examiner take official notice that it is unquestionably well-known in the art to use a "track" as part of the motorized stages of Wetzel_127 and Maddison. That is, both Wetzel_127 and Maddison include stages that are driven by one or more motors wherein the motors drive the stage (and thus the slide) along an X-direction and Y-direction relative to one or more cameras. The standard implementation of a motorized microscope stage in the art uses motors to slide the stage along rails/tracks in order to achieve various positions and it is apparent from both Wetzel_127 and Maddison that details of motorized stage are not pictured solely because the main focus of the disclosures is on the imaging aspects of the inventions. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a track as part of the motorized stages of Wetzel_127 and Maddison in order to permit translation along the X-direction and Y-direction in a simple and conventional manner. 

In regard to claim 8, Wetzel_127 in view of Maddison discloses the microscope scanning apparatus of claim 1. Wetzel_127 in view of Maddison further discloses, 
	wherein image capture is triggered while both the sample holder and the detector array are in motion [Wetzel_127 ¶0059; imaging is accomplished during continuous motion of the stage. Maddison ¶0053; images are acquired during the acceleration and deceleration].
	See claim 1 for motivation to combine. 

In regard to claim 9, Wetzel_127 in view of Maddison discloses the microscope scanning apparatus of claim 1. Wetzel_127 in view of Maddison further discloses, 
	further comprising a drive assembly configured to move the sample holder relative to the detector array [Wetzel_127 Fig.1a through Fig.1c; motor driven microscope with various supports and a motorized stage (102) coupled to stage motors (110). Wetzel_127 ¶0034-¶0035; motorized mechanical stage... a stage support that attaches the stage to the imaging apparatus. Maddison ¶0035; motorised stage 5 is driven under the control of a stage controller 17... motorised stage 5 is typically driven only in the x- and y-directions. In addition, focusing of the microscope is controlled by a piezo-electric controller 21 which controls a focussing device 21 a which moves the objective lens 11 towards and away from the slide 7, along the axis of the optical system 9].
	See claim 1 for motivation to combine. 

In regard to claim 13, Wetzel_127 in view of Maddison discloses the microscope scanning apparatus of claim 1. Wetzel_127 in view of Maddison further discloses, 
	wherein the controller is further adapted to combine images captured by the detector array into an aggregate image [Wetzel_127 ¶0035; a suitable image may alternately be captured by combining multiple images taken by a microscopic camera. Maddison ¶0059; properly align the separate acquired images to form the composite image].
	See claim 1 for motivation to combine. 

In regard to claim 19, Wetzel_127 in view of Maddison discloses the microscope scanning apparatus of claim 3. Wetzel_127 in view of Maddison further discloses, 
	wherein the track is configured to allow movement in both an x-direction and a y-direction [Wetzel_127 ¶0059; scanning across a row in the x-direction and stepping vertically in the y-direction after each row has been scanned. Maddison ¶0035; motorised stage 5 is typically driven only in the x- and y-directions].
	See also the official notice and additional citations noted in the rejection of claim 3. See claim 3 for motivation to combine.

In regard to claim 21, Wetzel_127 in view of Maddison discloses the microscope scanning apparatus of claim 1. Wetzel_127 in view of Maddison further discloses, 
	wherein the detector array is a line scan camera [Wetzel_127 ¶0059; imaging is accomplished during continuous motion of the stage in the x-direction via a line scan camera. Maddison ¶0036; line camera].
	See claim 1 for motivation to combine.

In regard to claim 22, Wetzel_127 in view of Maddison discloses the microscope scanning apparatus of claim 21. Wetzel_127 in view of Maddison further discloses, 
	wherein the line scan camera has an optical magnification of 40X [Maddison ¶0063;  high (e.g. 40×) magnifications].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Wetzel_127 with the imaging at 40x magnification as disclosed by Maddison in order to image samples at relatively high magnifications [Maddison ¶0063]. 

In regard to claim 24, this claim is drawn to a method corresponding to the microscope scanning apparatus of claim 21 wherein claim 24 contains the same limitations as claim 21 and is therefore rejected upon the same basis.

In regard to claim 25, Wetzel_127 in view of Maddison discloses the microscope scanning apparatus of claim 3. Wetzel_127 in view of Maddison further discloses, 
	wherein the detector array is a line scan camera [Wetzel_127 ¶0059; imaging is accomplished during continuous motion of the stage in the x-direction via a line scan camera. Maddison ¶0036; line camera].
	See claim 3 for motivation to combine.

Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wetzel_127 (US 2002/0090127) in view of Maddison (US 2008/0285795) in view of Iwase et al. (US 2016/0077322) (hereinafter Iwase).

In regard to claim 10, Wetzel_127 in view of Maddison discloses the microscope scanning apparatus of claim 1. Neither Wetzel_127 nor Maddison explicitly disclose, wherein the controller is adapted to modulate an exposure of the detector array based on the motion movement of the sample holder. However Iwase discloses,
	wherein the controller is adapted to modulate an exposure of the detector array based on the motion movement of the sample holder [¶0051-¶0054; start of exposure of the pixel column 31 is controlled according to the position of a region other than the end parts of the divisional region (regions abutting on the boundaries of the divisional regions 33) and the moving speed (or acceleration of movement) of the sample S within the field V of the objective lens 25... exposure time in each pixel column 31 is set according to at least the width of the predetermined part Sa of the sample S in the scan direction and the moving speed of the predetermined part Sa of the sample S within the field V of the objective lens 25].
	Iwase discloses imaging a sample on a stage wherein the sample/stage moves continuously with respect to a camera/detector, like Wetzel_127 and Maddison . As noted above, Iwase discloses that the exposure period can change depending on the moving speed of the sample relative to the camera/detector. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Wetzel_127 in view of Maddison with the adapting of exposure times as disclosed by Iwase in order to achieve configurable image tile regions for any portion of the sample [Iwase ¶0051-¶0054, ¶0059-¶0066]. As disclosed by Iwase, it may be desirable to set a predetermined part of the sample for imaging and by changing the exposure depending on speed, the system can ensure any predetermined part of the sample is properly imaged as desired. 

In regard to claim 18, Wetzel_127 in view of Maddison discloses the microscope scanning apparatus of claim 3. Neither Wetzel_127 nor Maddison explicitly disclose, wherein the controller is further configured to modulate the exposure time of the detector array in accordance with a velocity of the sample holder relative to the detector array. However Iwase discloses,
	wherein the controller is further configured to modulate the exposure time of the detector array in accordance with a velocity of the sample holder relative to the detector array [¶0051-¶0054; start of exposure of the pixel column 31 is controlled according to the position of a region other than the end parts of the divisional region (regions abutting on the boundaries of the divisional regions 33) and the moving speed (or acceleration of movement) of the sample S within the field V of the objective lens 25... exposure time in each pixel column 31 is set according to at least the width of the predetermined part Sa of the sample S in the scan direction and the moving speed of the predetermined part Sa of the sample S within the field V of the objective lens 25].
	See claim 10 for elaboration on Iwase. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Wetzel_127 in view of Maddison with the adapting of exposure times as disclosed by Iwase in order to achieve configurable image tile regions for any portion of the sample [Iwase ¶0051-¶0054, ¶0059-¶0066]. As disclosed by Iwase, it may be desirable to set a predetermined part of the sample for imaging and by changing the exposure depending on speed, the system can ensure any predetermined part of the sample is properly imaged as desired. 

Claim(s) 11, 12, 14, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wetzel_127 (US 2002/0090127) in view of Maddison (US 2008/0285795) in view of Damaskinos et al. (US 2014/0125776) (hereinafter Damaskinos).

In regard to claim 11, Wetzel_127 in view of Maddison discloses the microscope scanning apparatus of claim 1. Neither Wetzel_127 nor Maddison explicitly disclose, wherein image capture is triggered when the sample holder moves a threshold distance along the scan path. However Damaskinos discloses,
	wherein image capture is triggered when the sample holder moves a threshold distance along the scan path [¶0057; As stage 105 moves microscope slide 101 to the left, the array detector 410 is triggered to collect a series of image frames of a tilted object plane 450 as it moves through the specimen, triggering each time the stage has moved the specimen a distance that is equivalent to the distance between pixels in each plane of the final 3D digital image stack (see FIG. 11). For example, if the final image pixels represent points in the specimen spaced one micron apart, then the detector 410 is triggered whenever the stage has moved a distance equal to one micron. ¶0065, ¶0072, ¶0076, ¶0080-¶0082].
	Damaskinos also discloses a microscope scanning/imaging system wherein a stage containing a sample/holder is moved relative to a stage while imaging said sample/holder. As additionally disclosed by Damaskinos, the system may be triggered to capture an image only when the position between the last imaging point and the current position is a moved by a threshold distance. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Wetzel_127 in view of Maddison with the imaging based on a threshold distance as disclosed by Damaskinos in order to produce a high dynamic range image and enabling precise generation of a 3D image representation of the sample [Damaskinos ¶0006-¶0017, ¶0057, ¶0064-¶0065, ¶0073]. As disclosed by Damaskinos, ensuring imaging is performed a threshold distance since the last imaging operation was performed allows for generation of high-resolution, high dynamic range images as well as enables generation of 3D image stacks which are advantageous when imaging certain sample types, like tissue. 

In regard to claim 12, Wetzel_127 in view of Maddison in view of Damaskinos discloses the microscope scanning apparatus of claim 11. Wetzel_127 in view of Maddison in view of Damaskinos further discloses, 
	wherein image capture is repeated at predetermined distances across the scan path [Damaskinos ¶0057 ¶0065, ¶0072, ¶0076, ¶0080-¶0082].
	See claim 11 for motivation to combine. 

In regard to claim 14, this claim is drawn to a method corresponding to the microscope scanning apparatus of claim 11 wherein claim 14 contains the same limitations as claim 11 and is therefore rejected upon the same basis.

In regard to claim 15, this claim is drawn to a method corresponding to the microscope scanning apparatus of claim 12 wherein claim 15 contains the same limitations as claim 12 and is therefore rejected upon the same basis.

In regard to claim 17, Wetzel_127 in view of Maddison discloses the microscope scanning apparatus of claim 3. Neither Wetzel_127 nor Maddison explicitly disclose, wherein image capture is repeated at predetermined distances across the scan path. However Damaskinos discloses,
	wherein image capture is repeated at predetermined distances across the scan path [¶0057; As stage 105 moves microscope slide 101 to the left, the array detector 410 is triggered to collect a series of image frames of a tilted object plane 450 as it moves through the specimen, triggering each time the stage has moved the specimen a distance that is equivalent to the distance between pixels in each plane of the final 3D digital image stack (see FIG. 11). For example, if the final image pixels represent points in the specimen spaced one micron apart, then the detector 410 is triggered whenever the stage has moved a distance equal to one micron. ¶0065, ¶0072, ¶0076, ¶0080-¶0082].
	See claim 11 for elaboration on Damaskinos. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Wetzel_127 in view of Maddison with the imaging based on a threshold distance as disclosed by Damaskinos in order to produce a high dynamic range image and enabling precise generation of a 3D image representation of the sample [Damaskinos ¶0006-¶0017, ¶0057, ¶0064-¶0065, ¶0073]. As disclosed by Damaskinos, ensuring imaging is performed a threshold distance since the last imaging operation was performed allows for generation of high-resolution, high dynamic range images as well as enables generation of 3D image stacks which are advantageous when imaging certain sample types, like tissue. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wetzel_127 (US 2002/0090127) in view of Maddison (US 2008/0285795) in view of Miller (US 2014/0193061). 

In regard to claim 20, Wetzel_127 in view of Maddison discloses the microscope scanning apparatus of claim 3. Wetzel_127 in view of Maddison further discloses, 
	wherein the controller is further adapted to combine images captured by the detector array into an aggregate image [Wetzel_127 ¶0035; a suitable image may alternately be captured by combining multiple images taken by a microscopic camera. Maddison ¶0059; properly align the separate acquired images to form the composite image].
	See claim 1 for motivation to combine. Neither Wetzel_127 nor Maddison explicitly disclose wherein the controller is adapted to interpolate missing data in the aggregate image. However Miller discloses,
	wherein the controller is further adapted to combine images captured by the detector array into an aggregate image [¶0060; images of the two scans are combined to form an image stack... any method can be used to combine the images of the first and second scans so that they are logically grouped together and form a digital slide. ¶0054-¶0055;  transformations, including translations, rotations, magnifications, and/or image warping, can be used to register images of the first and second scans... transformation that includes a translation (i.e., a shift or offset) to correct for offsets in the X and Y location of the images is sufficient]; and 
	wherein the controller is adapted to interpolate missing data in the aggregate image [¶0059-¶0060; When images are shifted by different amounts as a result of a transformation, there can be overlaps or voids between adjacent images after the transformation is applied ... interpolation may be used to supply the missing values as the gaps are generally small].
	Miller discloses a slide scanning system for scanning an entire slide by moving the slide relative to a camera/detector and capturing image data of the slide at various positions. The image data is combined to form a single image, like Wetzel_127 and Maddison. As further noted above, Miller discloses that if there are voids/gaps in the single image, interpolation can be used to fill in the voids with data. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Wetzel_127 in view of Maddison with the interpolation as disclosed by Miller in order to produce a more complete image by inferring areas that are void of relevant data [Miller ¶0059-¶0060]. As disclosed by Miller and as can readily be appreciated by one of ordinary skill, depending on how images are combined to form a single image, gaps and voids may occur between images and by interpolating this missing areas, a more complete image free from visual artifacts can be generated.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wetzel_127 (US 2002/0090127) in view of Maddison (US 2008/0285795) in view of Olesen (US 2011/0261164). 

In regard to claim 23, Wetzel_127 in view of Maddison discloses the microscope scanning apparatus of claim 22. Neither Wetzel_127 nor Maddison explicitly disclose, wherein image capture is triggered every 0.25 micrometers of the sample. However Olesen discloses, 
	wherein image capture is triggered every 0.25 micrometers of the sample [¶0047; translation stage may moves the optical acquisition device and the sample device relative to each other in between subsequent optical sectionings, i.e. the scanning and acquisition of images may be performed in several regions of the sample. ¶0057-¶0066; size of the steps may in one embodiment be determined to a specific value which is kept constant during the measurement process. This may be used to acquire a set of images... predetermined step length may be about 10 micrometers, about 5 micrometers, about 1 micrometer, about 0.1 micrometer. ¶0130; sample device 18 may be moved in the X direction in steps and for each step an image from the image acquisition device 16 is captured and stored in an image storing device for later use. Claim 149; translation unit moves said sample device and said at least one optical detection assembly relative to each other in substantially identical steps of a predetermined step length in between two successive images, wherein the predetermined step length is in the range of about 0.05 micrometers to 1000 micrometers].
	Olesen discloses a slide scanning system for scanning an entire slide by moving the slide relative to a camera/detector and capturing image data of the slide at various positions. The image data is combined to form a single image, like Wetzel_127 and Maddison. As further noted above, Olesen discloses that the step size between captured images can vary be in the range of .25 micrometers. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Wetzel_127 in view of Maddison with the capturing every .25 micrometers as disclosed by Olesen in order to generate 3D or composite images of single particle specimens [Olesen ¶0057-¶0068]. As disclosed by Olesen and as can readily be appreciated by one of ordinary skill, when imaging small samples such as single particle specimens, having a low step size between captured images ensures that overlapping images of these small samples can be captured at high resolution, thus enabling improved imaging of small particles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        November 9, 2022